Exhibit SYNTHETECH ANNOUNCES FISCAL 2009 RESULTS Albany, Oregon, June 3, 2009 – Synthetech, Inc. (NZYM.OB) today announced financial results for its fiscal fourth quarter and fiscal year, which ended March 31, For the fourth quarter ended March 31, 2009, revenue was $6.6 million, a 45% increase from revenue of $4.6 million for the same period last year.Gross income for the current quarter was $2.0 million, compared to gross income of $1.1 million for the same period last year.Operating income for the current quarter was $704,000, compared to $128,000 for the same period last year.Net income for the fourth quarter ended March 31, 2009 was $657,000, or $0.04 per share, compared to $113,000, or $0.01 per share, in last year’s corresponding period. The Company reported revenue of $19.9 million for fiscal 2009, a 36% increase from revenue of $14.6 million in fiscal 2008.Gross income in fiscal 2009 was $5.5 million, compared to gross income in fiscal 2008 of $2.9 million.Operating income in fiscal 2009 was $1.3 million, compared to an operating loss in fiscal 2008 of $1.1 million.Net income for fiscal 2009 was $1.2 million, or $0.08 per share, compared to a net loss for fiscal 2008 of $1.2 million, or $0.08 per share. International sales, principally to Western Europe, were $11.1 million and $5.7 million in fiscal 2009 and 2008, respectively. International sales, like all of Synthetech's revenues, are subject to significant quarterly fluctuations based on the timing of customer’s projects as they progress through the clinical trials process. Revenue for the fourth quarter and full year of fiscal 2009 compared to the comparable periods of the prior year benefited from growth in existing large-scale projects and an increase in the number and average size of new projects.Fiscal 2009 gross income benefited from the increased level of sales.Additionally, in fiscal 2008 production process difficulties reduced revenue and increased per unit costs.Management estimates that manufacturing difficulties related to certain customer projects reduced fiscal 2008 gross margins by approximately $1.7 million.Production processes improved in fiscal 2009. Fiscal 2009 cost of revenue, research and development and selling, general and administrative expenses include $185,000, $81,000 and $384,000, respectively, of charges for employee incentives pursuant to Synthetech’s Key Employee Performance Plan (KEPP), the Company's primary bonus program.There were no employee incentives accrued pursuant to the KEPP in fiscal The Company’s cash and cash equivalents were $588,000 at March 31, 2009, compared to $1.1 million at March 31, 2008. As of March 31, 2009, Synthetech’s working capital was $5.9 million, compared to $4.4 million at March 31, 2008.The increase in working capital between the two periods is primarily the result of fiscal 2009 net income.As of March 31, 2009, Synthetech had no outstanding borrowings under its line of credit, compared to $905,000 on March 31, 2008. Synthetech, Inc. Condensed Statements of Operations (unaudited) Three Months Ended March 31, Year Ended March 31, (in thousands, except per share data) 2009 2008 2009 2008 Revenue $ 6,617 $ 4,557 $ 19,862 $ 14,561 Cost of revenue 4,621 3,437 14,314 11,707 Gross income 1,996 1,120 5,548 2,854 Research and development 352 380 1,302 1,362 Selling, general and administrative 940 612 2,938 2,603 Operating income (loss) 704 128 1,308 (1,111 ) Interest income 1 4 7 20 Interest expense (48 ) (19 ) (164 ) (83 ) Income (loss) before income taxes 657 113 1,151 (1,174 ) Income tax expense (benefit) - Net income (loss) $ 657 $ 113 $ 1,151 $ (1,174 ) Basic and diluted income (loss) per share $ 0.04 $ 0.01 $ 0.08 $ (0.08 ) Dr.
